 

Exhibit 10.1

 

THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of June 19, 2019, by and between SILICON
VALLEY BANK, a California corporation (“Bank”), and INSTRUCTURE, INC., a
Delaware corporation (“Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of June 22, 2017 (as the same may from time
to time be amended, modified, supplemented or restated, including, without
limitation, by that certain First Amendment to Second Amended and Restated Loan
and Security Agreement dated as of March 30, 2018, and that certain Second
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
June 28, 2018, collectively, the “Loan Agreement”).

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C.Borrower has requested that Bank amend the Loan Agreement to (i) extend the
Revolving Line Maturity Date, and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 2.4 (Payment of Interest on the Credit Extensions).  Section 2.4(a)
of the Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“(a)Advances.  Subject to Section 2.4(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the greater of (i) one half of one percentage point (0.50%) above the Prime Rate
or (ii) five and one half percentage points (5.50%), which interest, in each
case, shall be payable monthly in accordance with Section 2.4(d) below.”

2.2Section 6.8 (Operating Accounts).  Section 6.8(a) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------

 

“(a)Maintain its and all of its Subsidiaries’ operating and other deposit
accounts and securities accounts with Bank and Bank’s Affiliates; provided,
however, notwithstanding the foregoing, Borrower and its Subsidiaries may
maintain accounts outside of Bank so long as (I) the aggregate balances in all
such accounts do not, at any time, represent more than thirty-five percent (35%)
of the dollar value of Borrower’s and its Subsidiaries’ cash and Cash
Equivalents in accounts at all financial institutions, including, without
limitation, Borrower’s account with another financial institution in order to
service its credit cards issued by such financial institution (the “Credit Card
Account”), and (II) such accounts outside Bank are comprised of (i) Borrower’s
accounts at Bridge Bank numbered xxx-xxxx-102 and xxx-xxxx-046, so long as
Borrower closes and transfers the cash in such accounts into the Designated
Deposit Account by December 31, 2019, (ii) Borrower’s accounts at Bank of
America, so long as such accounts are maintained exclusively for the purpose of
funding Borrower’s health care plans, (iii) Borrower’s accounts at PayPal,
Stripe, and Venmo, so long as the aggregate balance in such accounts does not
exceed One Hundred Thousand Dollars at any time, (iv) the Credit Card Account
(v) Borrower and its Subsidiaries’ accounts maintained outside the United
States, in each case without Control Agreements and (vi) any other accounts of
Borrower or its Subsidiaries maintained within the Unites States, so long as the
aggregate balance in such accounts does not exceed Five Hundred Thousand Dollars
($500,000).”

2.3Section 13 (Definitions).  The following term and its respective definition
hereby is amended and restated in its entirety in Section 13.1 of the Loan
Agreement to read as follows:

“Revolving Line Maturity Date” is June 21, 2020.

3.Limitation of Amendments.

3.1The amendments set forth in Section 3, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

2

--------------------------------------------------------------------------------

 

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Miscellaneous.

6.1This Amendment shall constitute a Loan Document under the Loan Agreement; the
failure to comply with the covenants contained herein shall constitute an Event
of Default under the Loan Agreement; and all obligations included in this
Amendment (including, without limitation, all obligations for the payment of
principal, interest, fees, and other amounts and expenses) shall constitute
obligations under the Loan Agreement and secured by the Collateral, subject to
any applicable cure periods set forth in Section 8 of the Loan Agreement as to
the applicable Event of Default.

6.2Each provision of this Amendment is severable from every other provision in
determining the enforceability of any provision.

7.Governing Law.  This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

8.Effectiveness.  This Amendment shall be deemed effective upon: (a) Borrower’s
due execution and delivery to Bank of (i) this Amendment, (ii) an updated
Perfection Certificate in the form provided by Bank; and (b) Borrower’s payment
to Bank of (i) a commitment fee in the amount of Seven Thousand Five Hundred
Dollars ($7,500), and (ii) all Bank Expenses incurred through the date of this
Amendment, each of which may be debited from any of Borrower's accounts.

[Balance of Page Intentionally Left Blank]

3

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

[gqzx30uh3sdn000001.jpg]

 

[gqzx30uh3sdn000002.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Third Amendment to Second Amended and Restated Loan and
Security Agreement]

 